DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-6 and 9-12 without traverse in the reply filed on 7/11/22  is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.
The Examiner notes that regarding the election of species, the Applicants elected food/drink for claims 4, and 10-12.
Claims 13-20 are new.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, 10, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrranz et al. (US 9,636,366).
Regarding Claims 1 and 2: Herrranz discloses Bacteroides uniformis in a composition and that the bacteria is helpful in preventing weight gain, obesity, amongst other conditions [abstract].  Herranz does not disclose wherein the compositions if used for improving one or more of physical strength and fatigue resistance (claim 1); where in the composition is used for improving one or more of whole body endurance and endurance in aerobic exercise (claim 2).
However, claims 1 and 2 are a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim".  The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 4:  Herranz discloses as discussed above in claim 1.  Herranz discloses that the composition can be food or drink [col. 12, lines 47-50; col. 13, lines 16-27].
However, claim 4 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claims 5 and 6: Herrranz discloses a method for including Bacteroides uniformis in a composition and that the bacteria is helpful in preventing weight gain, obesity, amongst other conditions [abstract].  Herranz discloses administering a therapeutically effective amount to non-human animals [col. 5,lines 47-56; col. 15, lines 40-52; Fig. 2].  Herranz does not disclose improving one or more of physical strength and fatigue resistance of a non-human animal (claim 5); improving one or more of whole body endurance and endurance in aerobic exercise (claim 6).
However, claims 5 and 6 are a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 10:  Herranz discloses as discussed above in claim 2.  Herranz discloses that the composition can be food or drink [col. 12, lines 47-50; col. 13, lines 16-27].
However, claim 10 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 16:  Herranz discloses as discussed above in claim 1.  Herranz discloses that the composition can contain starches, sugars, or celluloses which are considered in the art to be binders [col. 11, lines 15-19].
Regarding Claim 17:  Herranz discloses as discussed above in claim 1.  Herranz discloses that the composition can contain ingredients having a disintegrating function [col. 11, lines 21-24].
Regarding Claim 20:  Herranz discloses as discussed above in claim 1.  Herranz discloses that the composition can be drink products [col. 13, lines 16-27]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 9, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herranz et al. (US 9,636,366) as applied to claims 1, 2, and 5 above and in further view of Liu et al. (US 2010/0112563).
Regarding Claim 3:  Herranz discloses as discussed above in claim 1.  Herranz does not disclose wherein Bacteroides uniformis is strain JCM5828, CP3585 or CP3586.
Liu discloses Bacteroides uniformis strain JCM5828 [0146].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Herranz to include Bacteroides uniformis strain JCM5828 as it is a member of the same specifies of bacteria that can be put into a composition for consumption and for a beneficial effect and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Regarding Claim 9:  Herranz discloses as discussed above in claim 2.  Herranz does not disclose wherein Bacteroides uniformis is strain JCM5828, CP3585 or CP3586.
Liu discloses Bacteroides uniformis strain JCM5828 [0146].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Herranz to include Bacteroides uniformis strain JCM5828 as it is a member of the same specifies of bacteria that can be put into a composition for consumption and for a beneficial effect and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Regarding Claim 11:  Herranz discloses as discussed above in claim 3.  Herranz discloses that the composition can be food or drink [col. 12, lines 47-50; col. 13, lines 16-27].
However, claim 11 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 12:  Herranz discloses as discussed above in claim 9.  Herranz discloses that the composition can be food or drink [col. 12, lines 47-50; col. 13, lines 16-27].
However, claim 12 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 13:  Herranz discloses as discussed above in claim 5.  Herranz does not disclose wherein Bacteroides uniformis is strain JCM5828, CP3585 or CP3586.
Liu discloses Bacteroides uniformis strain JCM5828 [0146].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Herranz to include Bacteroides uniformis strain JCM5828 as it is a member of the same specifies of bacteria that can be put into a composition for consumption and for a beneficial effect and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herranz et al. (US 9,636,366) as applied to claim 1 above.
Regarding Claim 14:  Herranz discloses as discussed above in claim 5.  Herranz discloses feeding 5 x108 cfu per day and also discloses feeding 103 to 1014 cfu/g of the final composition  [col. 22; claim 6].
Although Herranz does not disclose from 1 x 105/kg to 1 x 1015/kg per day for oral administration or ingestion, it would have been obvious to modify the amount of bacteria since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 15:  Herranz discloses as discussed above in claim 14.  Herranz discloses feeding for 7 weeks [col. 22].
Regarding Claim 19:  Herranz discloses as discussed above in claim 1.  Herranz discloses that the composition contains 103 to 1014 cfu ger gram or milliliter of final composition [col. 3, lines 28-32].
Although Herranz does not disclose 1 x105 to 1 x 1017 one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the claimed range taught by Herranz overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Herranz et al. (US 9,636,366) as applied to claim 1 above and in further view of Ning et al. (US 2017/0252381).
Regarding Claim 18:  Herranz discloses as discussed above in claim 1.  Herranz does not disclose which comprises 0.0001 to 99% by mass of Bacteroides uniformis or a treated product thereof.  Ning discloses a composition containing 1% by mass Bacteroides uniformis [abstract; 0122].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Herranz to include B. uniformis at 1% as in Ning in order to provide a therapeutically effective amount of the organism.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793